             Case 1:19-cv-00065-EPG Document 46 Filed 05/18/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    ALEXANDER HERNANDEZ,                               Case No. 1:19-cv-00065-EPG

12                   Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13           v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    CONAGRA FOODS PACKAGED FOODS,
      LLC, et al.,
15                                                       (ECF No. 45)
                     Defendants.
16

17         Plaintiff, Alexander Hernandez, and Defendants, ConAgra Foods Packaged Foods, LLC,

18    and Jesus Banderos, have filed a stipulation to dismiss the entire action with prejudice (ECF

19    No. 45). In light of the stipulation, the case has ended and is dismissed with prejudice. See Fed.

20    R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

21    Accordingly, the Clerk of the Court is respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24     Dated:     May 18, 2020                                 /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
     Case 1:19-cv-00065-EPG Document 46 Filed 05/18/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                   2
